Order                                                      Michigan Supreme Court
                                                                 Lansing, Michigan

  September 3, 2013                                               Robert P. Young, Jr.,
                                                                             Chief Justice

  146386-7(77)                                                     Michael F. Cavanagh
                                                                   Stephen J. Markman
  ____________________________________                                 Mary Beth Kelly
                                                                        Brian K. Zahra
  In re APPLICATION OF INTERNATIONAL                            Bridget M. McCormack
  TRANSMISSION COMPANY FOR                                            David F. Viviano,
  EXPEDITED SITING CERTIFICATE                                                    Justices
  ____________________________________
  ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellee,
  v                                        SC: 146386
                                           COA: 303009
                                           Public Service Commission:
  MICHIGAN PUBLIC SERVICE                  00-016200
  COMMISSION,
           Appellee,
  and
  INTERNATIONAL TRANSMISSION
  COMPANY, d/b/a ITC TRANSMISSION,
           Petitioner-Appellee/
           Cross-Appellant,
  and
  CONSUMERS ENERGY COMPANY,
          Appellee,
  and
  MICHIGAN PUBLIC POWER AGENCY,
  and MICHIGAN MUNICIPAL ELECTRIC
  ASSOCIATION,
             Appellants/Cross-Appellees.
  ____________________________________/
  MICHIGAN PUBLIC POWER AGENCY
  and MICHIGAN MUNICIPAL ELECTRIC
  ASSOCIATION,
            Appellants/Cross-Appellees,
                                                                                                               2


                                                                  SC: 146387
v                                                                 COA: 303040
                                                                  Public Service Commission:
                                                                  00-016200
MICHIGAN PUBLIC SERVICE
COMMISSION,
         Appellee,
and
INTERNATIONAL TRANSMISSION
COMPANY, d/b/a ITC TRANSMISSION,
         Petitioner-Appellee/
         Cross-Appellant,
and
CONSUMERS ENERGY COMPANY and
ASSOCIATION OF BUSINESSES
ADVOCATING TARIFF EQUITY,
         Appellees.

____________________________________/

       On order of the Court, the motion for reconsideration of this Court’s March 27,
2013 order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 3, 2013
       d0826
                                                                             Clerk